KY

10

11

12

13

19

20

21

22

23

24

25

27

28

 

 

WSe 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 1 of 16 Pagg!ID 1
M™
ar xe
a =
= Go “Tt
= ce
fT]
John Ageeb ~ CG
Plaintiff in Propria Persona nm
3205 Chelsea Street = o
Orlando, Florida 32803 oS —
(407) 325-5602 /
jeebstone@protonmail.com
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JOHN AGEEB
PLAINTIFF
Vv. CASE NO. UUW 1120 PCE Du

 

WHOLE FOODS MARKET GROUP, INC.
DEFENDANT

/
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
UNDER AMERICANS WITH DISABILITIES ACT

Plaintiff John Ageeb sues the defendant WHOLE FOODS MARKET GROUP, INC. for
declaratory and injunctive relief under Title | of the Americans with Disabilities Act and alleges
the following:

PLAIN STATEMENT

Defendant is an employer subject to the provisions of Title | of the ADA, 42 U.S.C.
§12101 et seq. (‘Title I"), and its implementing regulations, 29 C.F.R. Part §1630.2.

The defendant has discriminated against the plaintiff who is regarded as having a
disability as defined under 29 CFR §1630.2(g)(3) and an impairment as defined under 29
CFR §1630.2(h) in violation of Title | of the ADA and its implementing regulations.

Individuals with disabilities, including but not limited to those regarded as having a
contagious disease who are impaired from engaging in one or more major life activities, 29
CFR §§1630.2(i) and (j)(5)(i), includes individuals such as the plaintiff whose disabilities are

aggravated by certain mitigation measures.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

se 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 2 of 16 PagelD 2

The plaintiff was employed by the defendant from the date of April 5, 2011 until the
defendant terminated his employment on the date of December 17, 2020. The defendant has
created new conditions for employment that include implementation of medical equipment
(face masks or devices) and daily medical exams (temperature checks) and separation by six
feet from all workers which are mitigation measures 29 CFR Part 1630.2(j)(5)(i). These
measures offered by the defendant are based upon the presumption that the plaintiff is
regarded as having a disability related to the immune system.

The plaintiff has disability that impairs his ability to engage in one or more major life
activities and the defendant has denied him equal access to one or more employment
opportunities or programs offered by the defendant unless he submits to certain mitigation

measures without informed consent.

The plaintiff has explained and disclosed to the defendant that has a disability that
substantially limits his ability to engage in one or more major life activities and has requested
reasonable modifications. As stated before, the defendant is additionally creating a disability
upon the plaintiff by regarding the plaintiff as disabled and limiting the accommodation to the
defendant's chosen mitigation method. The plaintiff is not required to accept any;
modifications; 29 CFR Part 1630.9(d). The defendant has not indicated that the
accommodations offered are reasonable or necessary to enable the plaintiff to perform

essential functions of the employment position held.

Defendant has retaliated against Plaintiff by trying to coerce him into accepting a non-
paid work status that would have ended his recourse to sue for ADA rights disguised under
the facade of “being sent home on administrative leave without pay”, by falsely labeling his
requests for accommodation as “gross insubordination” in order to fire him, and by penalizing
him with termination of his employment. Defendant has retaliated with other methods of

intimidation and coercion.
The defendant has discriminated against the plaintiff based upon disability.

Specifically, the defendant has failed to ensure the equal access or accessibility of its
premises located at 1030 N. Orlando Avenue, Winter Park, Florida and, as a result, the plaintiff
has been prevented from enjoying equal access and the benefits of employment enjoyed by;

other employees.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ase 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 3 of 16 PagelD 3

Additionally, the defendant has retaliated against the plaintiff by threatening him with
the termination of his employment and other methods of intimidation and coercion. The
defendant did in fact terminate the plaintiff's employment on the date of December 17, 2020.

Such discrimination persists notwithstanding the existence of readily available, well-
established, accommodations, including but not limited to refraining from engaging with the
plaintiff in any conversation pertaining to the application of such medical interventions and/or
allowing the plaintiff to work in a position that would eliminate the need for the mitigation
measures offered by the defendant.

JURISDICTION AND VENUE

This court has original and exclusive jurisdiction under Title | of the Americans with
Disabilities Act of 1990 and the Americans with Disabilities Act Amendments Act of 2008; 42
U.S.C. §12101 and 42 U.S.C. §12112(a), (b) and (d){4) as it pertains to “Discrimination”; as
implemented by 29 CFR Part 1630.14(b)(3), (c) & (d) as it pertains to employers and medical
examinations and interventions.

Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. §1391(b)(2
because Plaintiffs reside in this District and a substantial part of the events or omissions giving

rise to the claims occurred in this District.
PARTIES

Plaintiff John Ageeb resides in Orlando, Florida and is a qualified individual with a
disability within the meaning of Title | of the ADA. The plaintiff was an employee of the
defendant, which is a “covered entity” within the meaning of Title | of the ADA. The plaintiff is
regarded as having or has a physical or mental disability or impairment that substantially limits
her from engaging in one or more major life activities as set forth in 29 CFR §1630.2 and 42
U.S.C. §12101.

Defendant is a “covered entity” as defined in 42 U.S.C. §12111 with its physical place
of business at 1030 N Orlando Avenue, Winter Park, Florida.

STATEMENTS OF FACT

Defendant is an employer within the meaning and subject to the provisions of Title I of

the Americans with Disabilities Act.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ASe 6:21-cv-01286-PGB-DCI Document 1 Filed 08/11/21 Page 4 of 16 PagelD 4

Plaintiff asked his employer for reasonable modifications as required by the Americans
with Disabilities Act because he has a disability that precludes him from wearing a mask or
face-covering for the many hours he was working. Plaintiff had symptoms emerge directly
from the implementation of Defendant’s mitigation policy around March or April 2020 such as
labored breathing, bouts of dizziness, faintness and nausea, headaches, strained eyesight,
increased heart rate, anxiety, feelings of panic, difficulty concentrating, and several times
when Plaintiff was walking inside the store he had trouble walking a straight line because his
balance was adversely affected. Plaintiff then noticed some other symptoms occurring even
when he was not at work. His normal sleep cycle was interrupted by periods of extreme
insomnia, he experienced periods of labored breathing, he started getting frequent headaches
and had several minor vertigo spells.

Plaintiff approached his immediate supervisors to discuss his disability to wear a mask
and ask for accommodations in early summer of 2020 around June but was told the masks
were mandatory inside the building for employees. He continued to suffer with his disability
without receiving accommodation for six months. Finally, in November he realized he could
no longer harm himself and he decided to press the issue of needing management to address
his request for suitable accommodation.

On Thursday November 12, 2020, Plaintiff punched into the timeclock at
approximately 6 a.m. to begin his usual shift. He kept the mask below his nose. The Morning
Shift Leader Linnea walked by and motioned for him to pull the mask up over my nose. He
explained that he couldn’t comply because of his disability.

Linnea stated that it was Whole Foods policy and that he had to comply. Plaintiff
requested a copy of the policy to read. She replied that there wasn't a written version available
and that he should come to her office and she would have the policy explained to him by
phone. Plaintiff did as she requested. Upon Plaintiff entering the office, she closed the door
and she also motioned for Plaintiff to stand back from her as she seemed to regard Plaintiff
as an infectious threat.

Linnea gave Plaintiff her phone and Chris Sabido the Store Team Leader was on the
line and informed the Plaintiff that there was a policy change but said there was no document
to examine.

Plaintiff explained to Chris Sabido that Plaintiff has a disability to wear a mask because

-4.

 

 
10

11

l2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ASe 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 5 of 16 PageID 5

wearing the mask was affecting several major life activities such as his ability to breathe
properly and function physically, to communicate and care for himself. Plaintiff also stated that
he was claiming his right to informed consent, claiming his right to refuse a medical
intervention and that he needed an accommodation. Chris Sabido claimed that he couldn’t
offer any accommodation to Plaintiff because it was policy. Plaintiff told Chris Sabido that this
left Plaintiff with no choice but to gather his belongings and leave for the day.

Later the same day Plaintiff received a call from two of Whole Food’s Team leaders
Linnea and Kevin (from grocery) and they offered the accommodation of a Leave of Absence
(LOA). This accommodation was not acceptable to Plaintiff.

Plaintiff then received another call from Amy Chabaan, a human-resources
representative who suggested that Plaintiff resign from the company. Plaintiff has worked for
the Defendant for over 9 years and has an excellent work record. Plaintiff declined this
accommodation and felt he was being coerced. Later Plaintiff learned that if he had taken the
LOA or submitted his resignation, he would have forfeited his right to claim recourse for
discrimination against his disabilities.

Five days later on November 17, 2020, Plaintiff clocked into work at 6 a.m. to begin
his shift. Supervisor Cat Garcia asked Plaintiff to follow her into the office where Plaintiff began
a phone conversation with the Store Team Leader Chris Sabido. Chris Sabido asked the
Plaintiff what he intended to do. Plaintiff replied that he was planning to fulfill his work
obligations. Chris Sabido instructed Cat Garcia to prevent the Plaintiff from staying in the
building. Chris Sabido stated he would clock Plaintiff out immediately. Plaintiff was confused
and felt pressured and asked for some time to think. Cat Garcia took Plaintiff to another office
where Linnea was also present. While there, Plaintiff received another call from Chris Sabido
in Cat Garcia's and Linnea’s presence. Chris Sabido stated that Plaintiff was guilty of gross
insubordination. Plaintiff said that he was tired of being harassed and was going back to work,
both Cat and Linnea exclaimed “No!” and moved to physically block Plaintiff from going!
Plaintiff then said he was going to call the police.

Plaintiff went to the break room, called the police and reported it as a crime of
harassment. The police officer arrived within about 10 minutes and Plaintiff explained what
had happened. Plaintiff asked the officer if he had broken any laws and the Officer replied that

Plaintiff had not. But that the private business was entitled to enforce their unwritten policies

-5-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ASe 6:21-cv-01286-PGB-DCI Document 1 Filed 08/11/21 Page 6 of 16 PagelID 6

even if the policy was counter to the law. Plaintiff asked the officer what would happen if
Plaintiff tried to return to work and the officer replied that the Defendant would most likely levy
a charge of trespassing. Plaintiff replied that he intended to return to work. The officer said he
would consult with Linnea and Cat and start the trespass process. After 10 mins the officer
gave the Plaintiff a trespass citation and explained what it meant. The police officer mentioned
that Chris Sabido was on his way and that the Officer would stay to make sure things went
smoothly.

Chris Sabido arrived and offered the Plaintiff the accommodation of a face shield,
Plaintiff refused. Chris Sabido asked Plaintiff what the company could do to accommodate
him and specifically mentioned working with the ADA for a solution. Plaintiff asked if he would
be able to work without any face covering. Chris Sabido said he could not guarantee this,
Plaintiff said there was no accommodation then and Chris Sabido put Plaintiff on
administrative leave.

That evening before 7 p.m. Plaintiff had a 3-way call with Chris Sabido and Beverly
Thomas from Team Member Services. They offered Leave of Absence or resigning. Plaintiff
again refused these offers. Beverly Thomas said Plaintiff would be assigned penalties if he
didn't meet his scheduled obligations for work and that three absences would result in
termination and no rehire. Chris Sabido said that Plaintiff was no longer on administrative
leave and Plaintiff was scheduled for the following morning. Plaintiff called out to take a
personal day off following proper procedure. Plaintiff called out for the following shift. Plaintiff
needed some time to think.

On November 24 Plaintiff punched in to begin his shift at 6 a.m. Chris Sabido arrived
and stated that today he was issuing a third and final warning for attending work without a
mask. Plaintiff was never told of the first two violations. Chris Sabido presented the Plaintiff
with papers to sign. Plaintiff declared his signing was only an acknowledgement that he
understood the charges. Plaintiff then left.

On December 1, 2020, at about 6 a.m. Plaintiff met with Chris Sabido and a supervisor
named Keith. Chris put Plaintiff on Administrative Leave again and Plaintiff left. Plaintiff
received an email from Beverly Thomas from Team Member Services in which she restated
the only accommodations presented. Plaintiff had to refuse them because they did not allow
Plaintiff to work with his disability, and Plaintiff felt that they retaliated against him for his

-6-

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Hse 6:21-cv-01286-PGB-DCI Document 1 Filed 08/11/21 Page 7 of 16 PagelD 7

disability. Plaintiff also reiterated that he would show up for his scheduled shifts since Plaintiff
had not been fired.

December 17, 2020, Plaintiff received a call from Beverly Thomas of Team Member
Services informing Plaintiff that defendant would not accommodate Plaintiff's disability and
that Plaintiff was being fired effective immediately and was not eligible for rehire. Plaintiff was
given a written separation document which did not mention of his failure to wear a mask on
give any reason given for his firing.

VIOLATION OF TITLE | OF THE ADA, 42 U.S.C. §12101 et sequitur.

The allegations contained in the preceding paragraphs are incorporated by reference.
Defendant is a “covered entity” 29 CFR 1630.2(b).

Title | of the ADA prohibits employment discrimination on the basis of disability. Among
other things, Title | prohibits employers from requiring medical examinations or making
disability-related inquiries of employees unless such examination or inquiry is shown to be
job-related and consistent with business necessity; see, 42 U.S.C. §12112(d)(4); 29 CFR
§1630.14(c). An employer is entitled only to the information necessary to determine whether
the employee can perform the essential functions of the job with or without reasonable

accommodations.

The ADA also prohibits employers from retaliating against individuals who oppose
discriminatory activities or who make charges, testify, assist, or participate in any manner in
an investigation, proceeding or hearing under the ADA. 42 U.S.C. § 12203 and 29 CFR Part
1630.12(a) and (b).

The defendant has engaged in a pattern or practice of discrimination in violation of Title

| and its implementing regulations by:

(1) requiring the plaintiff to submit to unnecessary medical examinations and
unnecessary disability-related inquiries, that were not job-related and consistent with
business necessity and were unrelated to his ability to perform his job-related functions (see
42 U.S.C. §12112(d)(4)); and,

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ase 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 8 of 16 PagelID 8

 

 

(2) requiring the plaintiff to submit to medical examinations and disability-related
inquiries that were improperly timed and therefore not job-related and consistent with
business necessity (see 42 U.S.C. §12112(d)(4)); and,

(3) requiring the plaintiff to disclose overbroad medical history and medical records
(see 42 U.S.C. §12112(d)(4)); and,

(4) disclosing confidential medical information (see 42 U.S.C. §12112(d)(4)(C)); and,

(5) engaging in retaliatory acts in violation of Title V of the ADA against the plaintiff
because he engaged in a protected activity under the ADA (see 42 U.S.C § 12203); and,

(6) failing to designate a representative with adequate training to assist the plaintiff in
making reasonable modifications as requested, in fact, no one associated with the defendant
has any knowledge, training or understanding of the legal requirements under the Americans
with Disabilities Act; and,

(7) discriminate against the plaintiff on the basis of disability in regard to job application
procedures, the hiring, advancement, or discharge of plaintiff's employment, employee
compensation, job training, and other terms, conditions, and privileges of employment.

Specifically, Defendant has violated and continues to violate Title | of the ADA, 42
U.S.C. §12112(b) implemented by 29 CFR Part 1630 by the following:

(1) limiting, segregating, or classifying a job applicant or employee in a way that
adversely affects the opportunities or status of such applicant or employee because of the

disability of such applicant or employee; and,

(2) participating in a contractual or other arrangement or relationship that has the effect
of subjecting the plaintiff to the discrimination prohibited under sub-chapter b of Section 12112
of the ADA; and,

(3) utilizing standards, criteria, or methods of administration that have the effect of
discrimination on the basis of disability; or that perpetuate the discrimination of the plaintiff

who is subject to common administrative control; and,

(5) failing or refusing to make reasonable accommodations to the known physical on
mental limitations of the plaintiff who is an employee, without demonstrating that any

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

ase 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 9 of 16 PagelD 9

 

 

accommodation would impose an undue hardship on the operation of the defendant's
business; or denying employment opportunities, such as for advancement, from the plaintiff
who is an otherwise qualified individual with a disability, wherein such denial is based on the
need of the defendant to make reasonable accommodation to the physical or mental

impairments of the plaintiff; and,

(6) using qualification standards, employment tests or other selection criteria that
screen out or tend to screen out an individual with a disability or a class of individuals with
disabilities unless the standard, test or other selection criteria, as used by the covered entity,
is shown to be job-related for the position in question and is consistent with business

necessity; and,

(7) failing to select and administer tests concerning employment in the most effective
manner to ensure that, when such test is administered to a job applicant or employee who
has a disability that impairs sensory, manual, or speaking skills, such test results accurately
reflect the skills, aptitude, or whatever other factor of such applicant or employee that such
test purports to measure, rather than reflecting the impaired sensory, manual, or speaking
skills of such employee or applicant (except where such skills are the factors that the test
purports to measure)

As a result of Defendant's actions and/or omissions, the plaintiff has experienced
frustration, additional burden, and marginalization; is unable to independently perform his
employment duties and has been excluded or isolated from his normal interaction with other

employees on the job site.
Additionally, the defendant has retaliated against the plaintiffs by:

- harassing the plaintiff about submitting to the mitigation measures, medical
interventions and examinations and other health control measures, even though the
defendant was duly advised by the plaintiff that the plaintiff were not subject to any health
control measures by any court orders, and that the defendant was not empowered by any
court order or other legal duty to impose such interventions, examinations or control measures

upon the plaintiff; and,

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

He 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 10 of 16 PagelD 10

* threatening the plaintiff with the termination of his employment or being falsely cited|
arrested or incarcerated for unrelated crimes such as trespass or disorderly conduct; and,

* threatening the plaintiff with public humiliation and exclusion because of his disability.

The defendant expresses the attitude toward the plaintiff as if the plaintiff is a direct
threat to others, yet has never complied with any of the individual assessment criteria, to wit:

29 CFR Sections 1630.2(r):

“Direct Threat means a significant risk of substantial harm to the health or safety
of the individual or others that cannot be eliminated or reduced by reasonable
accommodation. The determination that an individual poses a ‘direct threat’
shall be based on an individualized assessment of the individual's present ability
to safely perform the essential functions of the job. This assessment shall be
based on a reasonable medical judgment that relies on the most current medical

knowledge _ and/or on the best available objective evidence. In determining

whether an individual would pose a direct threat, the factors to be considered
include:

(1) The duration of the risk;

(2) The nature and severity of the potential harm;

(3) The likelihood that the potential harm will occur; and

(4) The imminence of the potential harm.”

WHEREFORE, Plaintiff demands judgment against the defendant for compensatory
damages and that the court declare that Defendant's discriminatory actions and/or omissions
as set forth in this Complaint violate Title | of the ADA, 42 U.S.C. §12101 and 29 CFR Pari

1630 et sequitur;

And an order enjoining the defendant, along with its officers, agents, and employees,
and all others in active concert or participation with them, from:

Engaging in discriminatory acts and/or omissions against individuals with disabilities;

and an order enjoining the defendant from implementing practices and policies in a
manner that is inaccessible to individuals with disabilities within the meaning of Title | of the
Americans with Disabilities Act (ADA);

And ordering defendant to:

Comply with the requirements of Title | of the ADA, 42 U.S.C. §12101; and,

-10-

 

 

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

He 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 11 of 16 PagelD 11

Provide appropriate auxiliary aids and services; modify policies, practices, and
procedures; and/or require alternative methods to ensure the accessibility of its premises and
services to individuals with disabilities; and,

Take such affirmative steps as may be necessary to restore, as nearly as practicable,
each identifiable victim of the defendant’s discriminatory conduct to the position that she
would have been in but for the Defendant’s conduct; and,

Take such affirmative steps as may be necessary to prevent the recurrence of any

discriminatory conduct and to eliminate, to the extent practicable, the effects of such conduct,

Award monetary damages to aggrieved persons, in an appropriate amount for injuries
suffered as the result of Defendant's failure to comply with the requirements of Title | of the
ADA, 42 U.S.C. §12101; and,

Assess a civil penalty against the Defendant in an amount authorized by 42 U.S.C,
§12101 to vindicate the public interest; and,

Order such other relief as the interests of justice may require.
COUNT I — COMPLAINT FOR WRONGFUL TERMINATION
OF EMPLOYMENT
The plaintiff John Ageeb sues the defendant WHOLE FOODS MARKET GROUP, INC.

for wrongful termination of employment and alleges the following:
JURISDICTION AND VENUE

The District Court has original jurisdiction over claims for wrongful termination for

employment and related employment agreements.

The plaintiff resides in Orange County, Florida, and his mailing address is 3205
Chelsea Street, Orlando, Florida.

The defendant is a resident in the state of Florida with its principal place of business in
Orange County at the address 1030 N. Orlando Avenue, Winter Park, Florida.

The material facts for all times material to this complaint took place Orange County,
Florida.

«Ile

 
Cag

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

e 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 12 of 16 PagelD 12

STATEMENTS OF FACT

On the date of December 17, 2020, the plaintiff's employment was terminated without
notice. The plaintiff advised the defendant on several occasions, that its actions were not legal
and not binding upon the plaintiff and that the defendant had no duty to act under these new
terms. Plaintiff also requested a written version of new mitigation policy from Defendant but
was told there was no document for him to examine.

The defendant ignored the plaintiff's requests for an accommodation for six months.
Plaintiff stated that he could not waive his rights to informed consent or accept medical
interventions from his employer. Defendant suggested that Plaintiff resign or go on unpaid
leave since Plaintiff could not wear a mask without harm to himself. Plaintiff felt so harassed
by Defendant when two managers tried to physically block him from returning to work that he
called a police officer to help defuse the situation. Defendant told Plaintiff that he was guilty
of gross insubordination for not waiving his rights to informed consent. Plaintiff continued to
come to his scheduled shifts because he had not been formally fired. Defendant was told he
was being fired for gross insubordination for not wearing a mask. On December 17, 2020,
Plaintiff was given a written separation document which did not mention his failure to wear al
mask or give any reason for his firing.

Defendant stated that while it may require a forced medical intervention without any
medical qualification or licensing because it was an unwritten policy, the Plaintiff is not allowed
to exercise his right to informed consent.

ALLEGATIONS

Plaintiff re-alleges the foregoing and incorporates each fact herein and further alleges

as follows,

The plaintiff's employment was wrongfully terminated by the defendant for
discriminatory reasons. Plaintiff was fired expressly because of not his not being able
to comply with defendant’s unwritten change in the employment contract purportedly
requiring the plaintiff to submit to medical interventions and mitigation measures and
waive his rights to informed consent, on the unfounded presumption that the plaintiff
had a contagious disease, without having first made any individualized assessment as;

to whether or not the plaintiff was a direct threat to anyone.

-12-

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
235
26
27

28

 

 

He 6:21-cv-01286-PGB-DCI Document 1 Filed 08/11/21 Page 13 of 16 PagelD 13

Beginning from the date the plaintiff was hired, he has been compensated for his labor
and the services he has provided the defendant at regular intervals. Plaintiff had a reasonable
expectation to continue working for the defendant. The defendant's termination of the
plaintiffs employment was in violation of our employment contract and was made without
notification or adequate notification to the plaintiff.

The terms of the employment contract are alleged herein and Plaintiff alleges that no
written version of a “new policy” contract was ever given to him to examine or sign.

The conditions of plaintiff's employment with the defendant did not require the
defendant to waive any of his rights.

The conditions of the plaintiff's employment with the defendant did not require the
plaintiff to accept the defendant's medical advice.

The conditions of the plaintiff's employment with the defendant did not include terms
that allowed the defendant to engage in the unlicensed practice of medicine and the defendant
is not insured or otherwise indemnified for practicing medicine.

The conditions of the plaintiff's employment with the defendant did not include terms
that made the defendant the plaintiff's physician or otherwise, require the plaintiff to act upon

medical advice given by the defendant.

Plaintiff's employment was wrongfully terminated in discrimination based upon
disability; specifically, the plaintiff has certain intangible private property rights which
include the right to care for his own health and choose his own physician and health care
practices while also avoiding habits and practices that he believes might ruin or risk his good
health.

The plaintiff also has the Intangible private property right to make decisions that effect
his health with informed consent; that is, plaintiff has a right to review all risk and benefit
analyses and results from relevant clinical studies prior to making any decision to adopt new
practices regarding his health. The defendant refused to comply with the law and violated the
plaintiff's property rights, specifically those enumerated under the state’s Patient's Bill of
Rights and informed consent.

-13-

 
Cag

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

e 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 14 of 16 PagelD 14

Defendant is an employer and prohibited from firing or otherwise retaliating against
employees, specifically the plaintiff, who report workplace safety violations or participate in

investigations into such violations.

New conditions of employment violated the long-standing safety standards adopted by
the Occupational Safety and Health Administration and involved the defendant's conduct
which included imposing a medical intervention in violation of the law prohibiting the
unlicensed practice of medicine.

Plaintiff's employment was also wrongfully terminated because the plaintiff refused to
accept a medical intervention sought to be imposed by the defendant where such medical
intervention was not permitted to be imposed by law or by the defendant and violated the
plaintiff's right to informed consent.

As a direct and proximate result of the defendant's actions, the plaintiff's employment

was wrongfully terminated by the defendant.

The defendant's actions were willful and negligent. After plaintiff's objections and
attempts to re-mediate the defendant on the law and his rights, the defendant continued
violating the law and violating the plaintiffs rights as alleged herein.

The defendant did not act under color of law or claim of lawful authority. The defendant
had no legal duty to require the plaintiff to undertake any medical intervention or the one
purportedly requiring the plaintiff to wear a surgical mask or mask of any kind as a new

condition of his employment.

The plaintiff was not acting under any authority of law or court order. Again, the
defendant was under no legal duty to violate the law as alleged herein, and no authority on
court order permitted the defendant to violate the law or violate the plaintiff's rights as alleged
herein.

The plaintiff never waived any of his rights at any time.

No employee or agent of the defendant is licensed, competent or authorized to give
medical advice, such as requiring employees such as the defendant to wear a mask or submit

to temperature or tissue testing or interpret the results.

-14-

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Re 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 15 of 16 PagelD 15

Additionally, neither the defendant nor any of its employees or agents are insured or
indemnified to collect vital statistics such as the taking of temperatures or tissue samples of

interpreting the results.

Defendant has no authority to require the defendant to act upon its medical advice (by
wearing masks) or disclosing his vital statistics (e.g. temperature), submitting to any medical
examination or give tissue samples (e.g. testing) as a new condition of the plaintiff retaining

his employment with the defendant.

The defendant is not authorized to violate the rights of the plaintiff, nor is the defendant
required to break the law, or operate beyond its charter as a new condition of the plaintiff's
employment that was never considered at the time he was hired.

Plaintiff demands a jury trial.
WHEREFORE plaintiff demands judgment against the defendant for wrongful

termination together with costs and attorney fees and other relief as this court deems

appropriate.
COUNT Iil- LOST WAGES

Plaintiff re-alleges the foregoing and incorporates each fact herein and further alleges

as follows,

Plaintiff was wrongfully terminated on the date of December 17, 2020 and based upon
his rate of compensation, the plaintiff is entitled to lost wages in the approximate amount of
four-hundred thirty-two dollars ($432.21) per week from the date of December 17, 2020
through the current date, not including additional benefits which may be calculated by the
court, plus interest as calculated by the laws of the State of New York.

WHEREFORE plaintiff demands judgment against the defendant for lost wages as
alleged herein, together with costs and attorney fees and other relief as this court deems

appropriate.
COUNT IV — BREACH OF CONTRACT

Plaintiff re-alleges the foregoing and incorporates each fact herein and further alleges

as follows,

-4]5-

 

 

 
d)

Cag

10
11
12
13
14
15
16
17
18
19
20
21
Ze
23
24
25
26
27

28

 

 

@ 6:21-cv-01286-PGB-DCI Document1 Filed 08/11/21 Page 16 of 16 PagelD 16

It was an employment contract that was commenced between the plaintiff and
defendant on the date of April 5, 2011 and continued without interruption until plaintiffs
employment was terminated as alleged herein.

The Plaintiff's job title was Production Cook and he was paid $22,475 per year until the
time he was terminated as alleged herein.

WHEREFORE plaintiff demands judgment against the defendant for breach of contract

together with costs and attorney fees and other relief as this court deems appropriate.
COUNT V —- BREACH OF IMPLIED CONTRACT

Plaintiff re-alleges the foregoing and incorporates each fact herein and further alleges

as follows,

It was an employment contract that was commenced between the plaintiff and
defendant on the date of April 5, 2011 and continued without interruption until plaintiff's
employment was terminated as alleged herein, although the employment agreement has not

changed and is still binding on both parties.

The Plaintiff's job title was Production Cook and he was paid $22,475 per year until the
time he was terminated as alleged herein.
WHEREFORE plaintiff demands judgment against the defendant for breach of the

implied contract together with costs and attorney fees and other relief as this court deems

0) ha oo),
\_Venteree Plaintiff

appropriate.

DATED this | day of July 2021.

 
